Citation Nr: 0815090	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to accrued benefits.

2.  Basic eligibility for VA death benefits.





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

There is no verified active military service for the 
appellant's deceased husband.  He died in June 2005.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
entitlement to VA death benefits, as well as the matter of 
accrued benefits.  The appellant's disagreement with that 
decision led to this appeal.


FINDINGS OF FACT

1.  The decedent died in June 2005.

2.  At the time of the decedent's death, the RO had not yet 
issued a statement of the case in response to his timely 
notice of disagreement with a January 2005 RO decision 
denying basic eligibility for VA benefits.

3.  The relevant service department has certified that the 
appellant's deceased husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces 
during World War II.  


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA benefits 
based on qualifying service by the appellant's deceased 
husband have not been met.  38 U.S.C.A. §§ 101, 107, 5121 
(West 2002);  38 C.F.R. §§ 3.1, 3.40, 3.41 3.203, 3.1000 
(2007).   

2.  The requirements of basic eligibility for VA death 
benefits based on qualifying service by the appellant's 
deceased husband have not been met.  38 U.S.C.A. 
§§ 101, 107 (West 2002);  38 C.F.R. §§ 3.1, 3.40, 3.41 3.203 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, and with respect to the claim for death 
benefits, VA provided the appellant with the contemplated 
notice in a December 2006 correspondence, except for notice 
concerning the effective date to be assigned in the event of 
a successful claim.  The December 2006 notice specifically 
advised her to submit copies of any separation documents 
demonstrating active service in the U.S. Armed Forces, or 
service in certain components of the Philippine military.  
She was advised that the National Personnel Records Center 
(NPRC) had determined that the decedent did not have 
qualifying service, and was informed of the types of evidence 
she should provide that would avoid the need for such 
verification by the NPRC.  See Palor v. Nicholson, 21 Vet. 
App. 325 (2007).  The RO did not thereafter readjudicate the 
claim, but the appellant responded to the December 2006 
notice later that month by submitting duplicate documents 
previously considered by the RO, as well as certain arguments 
made throughout the appeal.  In other words, the appellant 
did not submit any pertinent evidence or argument following 
the notice, or otherwise suggest that any additional evidence 
remains outstanding.  The failure of the RO to readjudicate 
the claim following the December 2006 notice letter would not 
be prejudicial in this case because the result of such a 
readjudication would be no different than the previous 
adjudication.  See generally, Medrano v. Nicholson, 21 Vet. 
App. 165, 172-73 (declining to find error in the failure to 
readjudicate the claim because, in the absence of additional 
evidence, returning the claim to the RO would have resulted 
in a readjudication of the matter on exactly the same 
evidence and law previously considered by the RO).  

In any event, given that, as explained in further detail 
below, the appellant is not entitled to death benefits based 
on the service of the decedent, an effective date will not be 
assigned in this case, and she consequently has not been 
prejudiced by any notice deficiency as to the assignment of 
an effective date.  See Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007) (holding that any error in a Veterans 
Claims Assistance Act notice should be presumed prejudicial, 
and that VA has the burden of rebutting this presumption).

With respect to the accrued benefits claim, although she was 
not provided with notice specific to the nature of an accrued 
benefits claim, the accrued benefits claim and the 
appellant's claim for death benefits rely on precisely the 
same dispositive legal criteria concerning whether the 
decedent had the type of service qualifying him for VA 
benefits.  The appellant was provided with notice of this 
criteria in the December 2006 correspondence.  She has 
submitted copies of service documents in her possession, and 
in numerous statements has presented argument as to why the 
service documents already on file satisfy the pertinent 
requirements for demonstrating qualifying service.  The Board 
finds that a reasonable person would have understood from the 
December 2006 correspondence what information and evidence 
was needed to establish legal entitlement to VA compensation 
benefits on an accrued benefits basis.  Moreover, her 
statements demonstrate that she has actual knowledge of the 
required information and evidence.  For these reasons, the 
Board finds that the presumption of prejudice flowing from 
the failure to provide notice specific to the accrued 
benefits claim has been rebutted.
 
Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by the appellant, and for which she authorized VA 
to request, were obtained by the RO or provided by the 
appellant herself.  The Board notes that the decedent was 
known by two first names during his life.  The service 
department has searched using both names for any evidence 
that the decedent had qualifying service.  The appellant has 
not alleged that there is additional information that would 
warrant another search by the service department.  
38 U.S.C.A. § 5103A.

The Board also notes that following the issuance of the 
February 2006 statement of the case, the appellant submitted 
a duplicate of a service department document previously 
considered by the RO.  As the document is duplicative, the 
Board finds that remand for the purpose of issuing the 
appellant a supplemental statement of the case is not 
required.  See 38 C.F.R. § 19.31 (2007).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The appellant is seeking entitlement to VA death benefits.  
She argues that her deceased husband had qualifying active 
service because he was in the United States Armed Forces in 
the Far East (USAFFE) and was also in a guerrilla unit.  She 
argues that the documentation she has supplied is adequate 
evidence to  prove that the decedent had qualifying service 
such that she has legal entitlement to VA benefits.  

On file in support of her claim are copies of various 
documents issued by the Philippine government.  Those 
documents include the veteran's discharge certificate from 
the Army of the Philippines showing he served with that 
organization from November 1941 until February 1948.  In an 
Affidavit signed by the deceased in February 1946, he claimed 
he served with USAFFEE from November 1941 to December 1942.  
A "Service Record" with numerous associated forms note at 
one point that the purpose of the form is to acknowledge 
original entry into either the USAFFE or "Guerilla."  The 
record also includes an April 2001 Certification by the Armed 
Forces of the Philippines indicating that the veteran served 
in USAFFE, where he was processed in August 1945 and 
discharged in February 1948.  In support of the claim is a 
statement by President George Bush indicating that the United 
States honors the memory of the decedent in recognition of 
his devoted and selfless consecration to the service of the 
U.S. in the Armed Forces of the United States.  The evidence 
on file in support of the appellant's claim (other than her 
own statements) lastly includes the decedent's statement that 
was in USAFFE.

The record contains several statements from the National 
Personnel Records Center concerning the service status of the 
decedent.  In November 2001, the NPRC indicated that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces.  In January and March 2005, 
the NPRC searched for any records for the decedent under an 
alternative spelling of his name, and again concluded that he 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the U.S. Armed Forces.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Philippine Scouts and in the organized  
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  38 C.F.R. §§ 
3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a);  38 
C.F.R. § 3.40.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service  
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the  
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v.  
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).

In this case, the appellant did not submit a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 
C.F.R. § 3.203(a)(1).  The service documents from the Army of 
the Philippines, including those completed by the decedent do 
not satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, because they are not official 
documents of the appropriate United States service 
department, but rather are documents from the Philippine 
government.  Consequently, those documents may not be 
accepted by the Board as verification of service for the 
purpose of determining eligibility for VA benefits.

The NPRC has certified that the decedent had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  This verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992); see Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  The Board notes that the proper 
course for the applicant who believes there is a reason to 
dispute the report of the service department or the content 
of military records is to  pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  The Board  notes that recognition of service by 
the Philippine Government, although perhaps sufficient for 
entitlement to benefits from that Government, is not 
sufficient for benefits administered by VA.  This Department 
is bound to follow the  certifications by the service 
departments with jurisdiction over United States military 
records.  

In short, based upon the record in this case, the Board finds 
that the appellant's deceased husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The decedent was not, therefore, a veteran for 
the purpose of establishing basic eligibility for VA 
benefits, including death benefits for the appellant.

Turning to the accrued benefits matter, the relevant law 
provides that upon the death of a veteran, periodic monetary 
benefits to which he or she was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death, due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain persons such as the veteran's surviving spouse, 
children, or dependent parents.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2007).  In order for a claimant to 
be entitled to accrued benefits, he or she must have had a 
claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

In a January 2005 decision the RO reopened and denied the 
decedent's claim of basic eligibility for VA compensation 
benefits.  (The Board agrees that new and material evidence 
was submitted to reopen the claim.)  The decedent disagreed 
with this determination, but died in June 2005 before a 
statement of the case (SOC) was issued in response to his 
notice of disagreement; an SOC was issued two days after his 
death.  The record consequently shows that there was a claim 
that remained pending at the time of the death of the 
appellant's husband, namely for basic eligibility for VA 
compensation benefits.
 
As already discussed, basic eligibility for VA compensation 
benefits turns first on whether the person at issue is a 
"veteran" for VA purposes.  That determination turns on 
whether the decedent in this case served before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, 
including among certain military forces organized guerrilla 
forces.  The record at the time of the decedent's death 
contained three statements by the NPRC indicating that the 
veteran did not have the requisite service to qualify for VA 
compensation benefits.  Those service department 
determinations are binding on VA, and the only evidence 
supporting the decedent's claim consisted of documents 
generated through the Philippine government.

Consequently, and for the same reasons supporting denial of 
the appellant's claim for death benefits, the Board concludes 
that the preponderance of the evidence is against the claim 
of basic eligibility for VA benefits for the purpose of 
accrued benefits. 


ORDER

Entitlement to accrued benefits is denied. 

Basic eligibility for VA death benefits is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


